Title: To John Adams from Richard Sullivan, 21 June 1813
From: Sullivan, Richard
To: Adams, John


Hon, John Adams
Sir,
Boston 21st. June 1813—


A Letter from you of the 25th. ult. expressive of your intention to decline a reelection to the office of President of the Masstts. Society for promoting Agriculture having been read by the Chairman at the annual meeting for the choice of Officers, I was thereupon directed to make known to you the regret of the Society at the loss of a name from the head of their institution, and of counsels, which have for several years given it so much importance and dignity in the eyes of the community and to express to you the best wishes of the gentlemen present for the continuance of your health and happiness—With these good wishes, Sir, I beg leave respectfully to unite my own—And am, with great / consideration, Your Obedt. Servt.

Ro Sullivan
